  8:01-cr-00215-LSC-MDN Doc # 187 Filed: 09/15/20 Page 1 of 5 - Page ID # 539




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:01CR215

       v.
                                                             MEMORANDUM
TRACY A. COOK,                                                AND ORDER

                     Defendant.


      This matter is before the Court on the Defendant Tracy A. Cook’s Motion for

Reconsideration, ECF No. 171. Cook asks the Court to reconsider its Memorandum and

Order of February 28, 2019, ECF No. 169, in which the Court denied his "Omnibus Motion

for Relief and Re-Sentencing Pursuant to the First Step Act of December 21, 2018," ECF

No. 164, finding Cook ineligible for such a reduction. The Court appointed counsel for

the Defendant, and the matter is now fully briefed. The Court concludes that decisions of

the U.S. Court of Appeals issued after the Court’s Memorandum and Order of February

28, 2019, demonstrate that Cook is eligible for a reduction of sentence under the First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

      Cook was found guilty of Counts I, II, and III of the Second Superseding Indictment

following a trial by jury, and was sentenced on January 3, 2003, to terms of 360 months

on Counts I and II (Possession with Intent to Distribute Cocaine Base) and life

imprisonment on Count III (Conspiracy to Possess with Intent to Distribute 50 grams or

more of Cocaine Base). His sentence was enhanced due to his prior convictions for

felony drug offenses, pursuant to 21 U.S.C. §851(a)(1) and §841(b)(1)(A), causing Count
  8:01-cr-00215-LSC-MDN Doc # 187 Filed: 09/15/20 Page 2 of 5 - Page ID # 540




III of the Second Superseding Indictment to carry a statutory mandatory term of life

imprisonment. His convictions and sentence were affirmed on appeal.

       The Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010),

effective August 3, 2010, reduced the penalties for certain crack cocaine offenses. The

First Step Act, at § 404, permits but does not require sentencing judges to apply the Fair

Sentencing Act to sentences imposed before August 3, 2010.

       In the Court’s Memorandum and Order of February 28, 2019, it said:

       While it is true that § 401 of the First Step Act reduces and restricts
       enhanced sentencing for prior drug felony convictions, that portion of the
       First Step Act has no retroactive application. If the Fair Sentencing Act had
       been in effect at the time of the Defendant’s sentencing, his Base Offense
       Level and Total Offense Level under the U.S. Sentencing Guidelines would
       have been lowered, but he still would have been subject to the same
       statutory mandatory minimum terms. Because his statutory mandatory
       minimum term on Count III of the Second Superseding Indictment was life
       imprisonment, he would have received the same sentence if the Fair
       Sentencing Act had been applied. Accordingly, the First Step Act provides
       him with no relief.

ECF No. 169 at Page ID 476.

       Since the date of that Memorandum and Order, the U.S. Court of Appeals for the

Eighth Circuit has issued several opinions concluding that it is a defendant’s statute of

conviction, and not his relevant conduct, that determines his eligibility for relief under the

First Step Act. See United States v. McDonald, 944 F.3d 769 (8th Cir. 2019); United

States v. Howard, 962 F.3d 1013 (8th Cir. 2020); United States v. Birdine, 962 F.3d 1032

(8th Cir. 2020); United States v. Banks, 960 F.3d 982 (8th Cir. 2020). In other words,

because Cook was charged in Count III of the Second Superseding Indictment with

conspiracy to distribute 50 grams or more of crack cocaine, and the jury found him guilty

of that charge, his statutory sentencing range is now determined by 21 U.S.C. §

                                              2
  8:01-cr-00215-LSC-MDN Doc # 187 Filed: 09/15/20 Page 3 of 5 - Page ID # 541




841(b)(1)(B), and not §841(b)(1)(A), even though the Court found him responsible for 694

grams of crack cocaine.

       Accordingly, Cook’s range of imprisonment under the U.S. Sentencing Guidelines,

applying the First Step Act and Fair Sentencing Act, is 210 to 262 months on each of the

three Counts, with a ten-year mandatory minimum on Count III. See 2nd Revised 2019

First Step Act Retroactive Sentencing Worksheet, ECF No. 177. The Court has the

discretion to reduce Cook’s term of imprisonment in consideration of these new Guideline

ranges and the new statutory mandatory minimum.

       When exercising its discretion to reduce a sentence pursuant to the First Step Act

and the Fair Sentencing Act—or to decline to do so—the Court may consider several

equities. First, it is logical to infer that the Government would have charged Cook in Count

III with conspiracy to distribute 280 grams or more of a mixture of substance containing

cocaine base, under § 841(b)(1)(A), if the statute had been so worded at the time. With

a conviction under § 841(b)(1)(A), and his prior felony drug convictions, a life sentence

would have been mandated, and the First Step Act would provide him with no relief.1 If

he were charged today with conspiracy to distribute 280 grams or more of a mixture or

substance containing cocaine base, under § 841(b)(1)(A), and if his prior felony drug

convictions had been drug trafficking convictions, a sentence of at least 25 years would

be mandated. The Defendant notes, however, and the Presentence Investigation Report

confirms, that his prior felony drug convictions were for possession of cocaine and not for

trafficking. See ECF No. 113, Page ID 119, ¶¶ 21, 22. Accordingly, the Court infers that


       1  Section 401 of the First Step Act lowered the mandatory life sentence in 21 U.S.C. §
402(a)(2)(A)(ii) to a sentence of not less than 25 years, but is not retroactive.

                                              3
  8:01-cr-00215-LSC-MDN Doc # 187 Filed: 09/15/20 Page 4 of 5 - Page ID # 542




a ten-year mandatory minimum term would have been mandated for Count III under those

circumstances. Second, it must be recognized that in passing the Fair Sentencing Act

and First Step Act, congress intended to diminish sentencing disparities for crack cocaine

and powder cocaine offenses. Third, Cook’s history includes both aggravating and

mitigating factors. Although he was only 23 years of age at the time of the offenses that

led to his current incarceration, his criminal history was lengthy and serious,

demonstrating a deeply ingrained choice of criminal lifestyle. During his incarceration, he

has obtained his GED and completed several other educational, vocational, and

rehabilitation programs. See Defendant’s Index of Exhibits, ECF No. 181 to 181-4. He

is now 42 years of age.

       The Court will exercise its discretion under the First Step Act to reduce Cook’s

sentences on Counts I, II, and III of the Second Superseding Indictment to 300 months

each, all running concurrently and will impose a term of supervised release on Count III

of six years, running concurrently with the supervised release imposed in Counts I and II.

The other terms and conditions of the original Judgment and Commitment order will

remain the same.

       IT IS ORDERED:

       1. The Defendant Tracy A. Cook’s terms of incarceration on Counts I, II, and III
          of the Second Superseding Indictment are reduced to 300 months each, all
          running concurrently, a term of six years of supervised release will follow the
          term of incarceration imposed in Count III, running concurrently with the terms
          of supervised release imposed in Counts I and II, and all other terms and
          conditions in the original Judgment and Commitment Order, ECF No. 88, will
          remain unchanged; and
       2. A new Judgment and Commitment Order will be issued.
                                            4
8:01-cr-00215-LSC-MDN Doc # 187 Filed: 09/15/20 Page 5 of 5 - Page ID # 543




    Dated this 15th day of September 2020.
                                             BY THE COURT:
                                             s/Laurie Smith Camp
                                             Senior United States District Judge




                                       5
